Citation Nr: 1532548	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-11 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.  He had active service in the Republic of Vietnam from October 13, 1965 to October 4, 1966.  His decorations included the Combat Infantry Badge, the Purple Heart, the Vietnam Service Medal, and the Vietnam Campaign Medal.  He died in November 2010.  In May 2011, his surviving spouse substituted as the appellant for his pending claims.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2013, the Board remanded this case for further development.  In February 2015, and again in April 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinions were received in March 2015 and April 2015.


FINDINGS OF FACT

1.  The Veteran's hepatitis C at least as likely as not had its onset during active duty.

2.  The Veteran's hypertension is at least as likely as not aggravated by his service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for hypertension are met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

After reviewing the record, the Board finds that the most probative evidence supports grants of service connection for hepatitis C and hypertension.

With respect to hepatitis C, the Veteran had multiple diagnoses during the pendency of the claim.  See, e.g., VA treatment records dated June 2006, January 2007, February 2007, February 2008, July 2010, and November 2010.

Additionally, the Veteran has provided competent lay evidence of events during service with which his hepatitis C may be associated.  Specifically, in documents dated February 2006, May 2006, June 2006, February 2007, June 2007, April 2008, and March 2009, the Veteran reported exposure during his combat service in Vietnam to: (1) foreign matter on a punji stake which pierced his right foot, for which he was awarded the Purple Heart; (2) the bodily fluids of his wounded comrades; (3) putrid water; (4) chemical herbicides; (5) a filthy needle which he injected into his leg as a prophylactic against a reported gas attack; and (6) leeches from a swamp.

Where, as here, a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed.Cir. 2012).  To establish service connection, there must be the evidence of a current disability and a causal relationship between the current disability and the in-service combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Finally, a VHA physician provided the required evidence of a causal relationship between the Veteran's combat injuries and his diagnosis of hepatitis C.  Specifically, the April 2015 VHA physician opined that the punji stake and other risk factors listed above were likely modes of transmission of hepatitis C because "Needle stick injury or mucosal exposure to HCV [hepatitis C virus]-positive blood are risk factors for HCV exposure....It is quite likely that the Veteran could have acquired Hepatitis C during his service given the listed risk factors."

With respect to hypertension, the Veteran had multiple diagnoses during the pendency of the claim.  See, e.g., VA treatment records dated August 2007, February 2008, and July 2010.

The Veteran also provided medical treatise evidence, dated January 2007 and September 2007, linking hypertension to PTSD.  After considering this evidence, a VHA physician opined in April 2015 that the Veteran's service-connected PTSD and symptoms thereof "can likely exacerbate Hypertension."

The opinions from the April 2015 VHA physician are competent because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, his opinion is credible based on its internal consistency and its consistency with the in-service and post-service diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board has considered the other medical opinion reports in this case.  In November 2014, a VA examiner provided negative nexus opinions for service connection for hepatitis C because "there was no clear evidence showing that the Veteran acquired [HCV] during his military service."  He also provided a negative nexus opinion for hypertension because it "is not considered a presumptive diagnosis for Agent Orange exposure."  However, this opinion warrants less probative weight because "clear evidence" is not the standard of review for claims for service connection, and the examiner did not consider the claim for hypertension as secondary to the Veteran's service-connected PTSD.  Likewise, the March 2015 VHA physician's negative nexus opinions were inadequate because she was unable to find the listed diagnoses of hepatitis C, provided no rationale for her conclusion that a punji stake would not have transmitted hepatitis C, and provided no rationale for her conclusion that PTSD does not cause or exacerbate hypertension.  Consequently, the November 2014 and March 2015 reports warrant less probative weight than the April 2015 VHA physician's opinions.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed.Cir. 1999) (where conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given).

Under the circumstances, and taking into consideration the totality of the evidence, the Board is persuaded that the criteria for a grant of service connection for hepatitis C and hypertension have been satisfied.  The evidence, at a minimum, gives rise to a reasonable doubt on the questions.  38 C.F.R. § 3.102 (2014).  Therefore, the claims are granted.


ORDER

Service connection for hepatitis C is granted.

Service connection for hypertension as aggravated by PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


